Decision reversed and matter remitted to the State Industrial Board upon the grounds that the only material medical proof was given by Dr. Geller, which is equivocal. Hill, P. J., Bliss and Heffeman, JJ., concur; Crapser and Sehenck, JJ., dissent upon the ground that the undisputed *856hospital records in evidence show that the claimant had tuberculosis previous to the time that Dr. Geller was admitted to practice medicine and that there is a question of fact involved which has been resolved by the State Industrial Board and which this court has no jurisdiction to review.